Name: Commission Delegated Regulation (EU) 2016/812 of 18 March 2016 amending Delegated Regulation (EU) 2015/2195 supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States
 Type: Delegated Regulation
 Subject Matter: national accounts;  Europe;  accounting;  EU finance;  social affairs
 Date Published: nan

 24.5.2016 EN Official Journal of the European Union L 133/1 COMMISSION DELEGATED REGULATION (EU) 2016/812 of 18 March 2016 amending Delegated Regulation (EU) 2015/2195 supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (1), and in particular Article 14(1) thereof, Whereas: (1) The standard scales of unit costs and lump sums for reimbursement to Member States should be established on the basis of methods submitted by Member States and assessed by the Commission, including the methods set out in Article 67(5) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) and Articles 14(2) and 14(3) of Regulation (EU) No 1304/2013. (2) Taking into account the significant disparities between Member States, regarding the level of costs for a type of operation, it is appropriate that the definition and amounts of standard scales of unit costs and lump sums differ by type of operation and Member State in order to reflect their specificities. (3) Czech Republic and Belgium have submitted methods for defining standard scales of unit costs for reimbursement of expenditure by the Commission, which have been considered by the Commission as being appropriate for reimbursing expenditure to those Member States. (4) Commission Delegated Regulation (EU) 2015/2195 (3) should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The text set out in the Annex to this Regulation is added as Annexes III and IV to Delegated Regulation (EU) 2015/2195. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 470. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Commission Delegated Regulation (EU) 2015/2195 of 9 July 2015 on supplementing Regulation (EU) No 1304/2013 of the European Parliament and of the Council on the European Social Fund, regarding the definition of standard scales of unit costs and lump sums for reimbursement of expenditure by the Commission to Member States (OJ L 313, 28.11.2015, p. 22). ANNEX ANNEX III Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to the Czech Republic 1. Definition of standard scales of unit costs Type of operations Indicator name Category of costs (1) Measurement unit for the indicator Amounts (in national currency CZK) 1. Establishment of a new childcare facility under priority axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the operational programme Employment (CCI 2014CZ05M9OP001) Newly created place in a new childcare facility  purchase of equipment for a childcare facility,  purchase of equipment necessary for the upbringing and education of children (gaming and didactic needs),  management of project phase focused on creating the facility. Number of newly created places in a new childcare facility (2) 20 053 incl. VAT, or 16 992 excl. VAT 2. Transformation of an existing facility to a children's group under priority axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the operational programme Employment (CCI 2014CZ05M9OP001) Transformed place in a children's group (3)  purchase of equipment for a transformed facility,  purchase of teaching aids,  management of project phase focused on transforming the facility Number of transformed places in a children's group (4) 9 518 incl. VAT, or 8 279 excl. VAT 3. Operating a childcare facility under priority axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the operational programme Employment (CCI 2014CZ05M9OP001) Occupancy per place in a childcare facility  salaries of teaching and non-teaching staff,  operation of the childcare facility,  management of the operation Occupancy rate (5) 628 (6) 4. Upskilling of caregivers under priority axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the operational programme Employment (CCI 2014CZ05M9OP001) Achievement of a qualification as caregiver in a childcare facility  training and examination for professional qualification Number of persons who obtain a certification of professional qualification as caregiver in a childcare facility 14 178 5. Lease of premises for childcare facilities under priority axis 1 Supporting employment and workforce adaptability (PrioritnÃ ­ osa 1 Podpora zamÃ stnanosti a adaptability pracovnÃ ­ sÃ ­ly) of the operational programme Employment (CCI 2014CZ05M9OP001) Occupancy per place in a childcare facility  Rent of the premises for a childcare facility Occupancy rate (5). 56 (6) 2. Adjustments of amounts Not applicable. ANNEX IV Conditions for reimbursement of expenditure on the basis of standard scales of unit costs to Belgium 1. Definition of standard scales of unit costs Type of operations Indicators name Category of costs Measurement unit for the indicators Amounts (in EUR) 1. Individual vocational training (IBO) supported under priority axis 1 (investment priority 8.1) or priority axis 3 (investment priority 9.1) of ESF operational programme (2014BE05SFOP002) Participants successfully completing the individual vocational training (IBO) All categories of eligible costs for the business process of IBO Number of participants with one (or more) individual vocational training(s) (registered with a unique contract number in the IBO online application), that is:  coupled with an IBO guidance (registered with a unique serial number in the MLP-client file), and  of which the individual vocational training has ended (as was registered in the IBO online application) in the calendar year, and  of which the person has been working (as an employee and/or an independent worker) at a given moment within the period of three months starting at the end of the (last finished) individual vocational training. 1 439,55 (7) 2. VDAB vocational training (VT) supported under priority axis 1 (investment priority 8.1) or priority axis 3 (investment priority 9.1) of ESF operational programme (2014BE05SFOP002) Participants successfully completing the vocational training All categories of eligible costs for the business process of VDAB vocational training (VT) Number of participants with one (or more) vocational training(s) (registered with a unique serial number in the MLP client file), and:  of which the vocational training was ended (and registered in the MLP client file) in the calendar year, and  of which the participant is working according to Dimona and RSVZ files (as an employee and/or an independent worker) at a given moment within the period of three months starting after the end of the (last ended) training (8) 8 465,80 (7) 2. Adjustment of amounts Not applicable. (1) In each case listed below, the categories of costs mentioned cover all costs associated with that operation, except for types of operations 1 and 2, which may also include other categories of costs (2) Meaning a new place which is included in the capacity of the new childcare facility as recorded by national regulations, and which has proof of equipment for each new place provided. (3) A children's group means it has been registered as a children's group pursuant to national legislation on the provision of childcare services in a children's group. (4) Meaning a place in an existing facility which is newly registered as a children's group in accordance with national legislation and included in the official capacity of that group, and which has proof of equipment for each place. (5) The occupancy rate is defined as the number of children attending the childcare facility per half day during 6 months divided by the maximum capacity of the facility per half day during 6 months, multiplied by 100. (6) This amount shall be paid for each 1 % point of occupancy per place up to a maximum of 75 % points for a period of 6 months. If the occupancy rate is less than 20 % there shall be no reimbursement. (7) Where applicable, this amount shall be reduced by the support from other ESI Funds and other Union instruments. (8) The training in the sections target group specific development tracks and language support is not considered relevant.